El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El Partido Independentista Puertorriqueño acude ante nos para solicitar la revocación de una sentencia del Tribunal de Primera Instancia, Sala Superior de San Juan (Hon. Angel Hermida, Juez), la cual sostuvo la determinación del Presidente de la Comisión Estatal de Elecciones de vender listas electorales y prestar, sujeto a una fianza, ciertos ma-teriales electorales al Partido Demócrata de Puerto Rico. Resolvemos que la venta de las listas para fines de la reor-ganización de partidos afiliados a partidos políticos de Es-tados Unidos, no está prohibida por la Ley Electoral de Puerto Rico. Además, su entrega, en unión al préstamo de materiales, no constituye una utilización de fondos públi-cos según vedada por la Ley de Primarias Presidenciales Compulsorias. Por ende, confirmamos la sentencia recurrida.
*51w
En conformidad con la ley —Ley Núm. 91 de 28 de julio de 1995 (16 L.P.R.A. sec. 1353)— el Partido Demócrata de Puerto Rico tiene pautadas para el 24 de septiembre de 1995 sus elecciones internas. Mediante este proceso, este partido reorganizará su Comité Central con miras a la ce-lebración de unas primarias presidenciales el próximo año.
Como parte de los preparativos, el 22 de agosto de 1995 el Ledo. René Muñoz Padín, en su carácter de Presidente de la Comisión que dirige el proceso de elecciones internas, solicitó al Hon. Juan R. Melecio, Presidente de la Comisión Estatal de Elecciones (en adelante C.E.E.), que le facilitara al Partido Demócrata(1) en calidad de préstamo, la lista de electores capacitados para votar y los materiales necesa-rios para los colegios de votación, los cuales incluían tinta indeleble, lámparas, casetas de votación y urnas. La solici-tud se fundamentó en lo dispuesto por el Art. 1.011(A)(m) de la Ley Núm. 4 de 20 de diciembre de 1977, según en-mendada, conocida como Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3007(A)(m), y en las disposiciones de la Ley de Primarias Presidenciales Compulsorias.
Mediante Resolución de 24 de agosto de 1995, el Presi-dente de la C.E.E. denegó la solicitud. Tomó dicha determi-nación al amparo de lo dispuesto en la Ley Núm. 91, supra, y de lo resuelto por este Tribunal en P.S.P. v. E.L.A., 107 D.P.R. 590 (1978). Según la resolución, este caso estableció la doctrina reafirmada luego en P.I.P. v. C.E.E., 120 D.P.R. 580 (1988), de que no es permitido el uso de fondos públicos para la reorganización interna de los partidos afiliados a los partidos políticos nacionales. La Ley Núm. 91, supra, por su parte, prohíbe de forma expresa la utilización de fondos públicos en los procesos de reorganización interna de estos partidos. Concluyó finalmente el Presidente que la *52colaboración solicitada, “independientemente de la forma que se plantee, conlleva el uso de fondos públicos, lo que la hace contraria a lo establecido por la jurisprudencia y ... a lo dispuesto en la Ley Núm. 91”.(2)
Pese a lo anterior, días más tarde, el 30 de agosto, el Presidente de la C.E.E. celebró una reunión con los repre-sentantes del Partido Demócrata, en la cual éstos expresa-ron su interés en comprar las listas y otros materiales electorales. El Presidente denegó proveer gratuitamente, una vez más, lo siguiente: las urnas y las casetas, el espa-cio para almacenar y ensamblar los materiales electorales, la red de telecomunicaciones y el espacio para recibir los resultados. Sin embargo, en atención a las nuevas circuns-tancias, el Presidente acordó:
Venderle dos copias de la lista electoral por $5000. La lista se prepararía al cierre del Registro Electoral del 22 de julio de 1995.
Venderle 2100 potes de tinta indeleble de la usada en eventos anteriores por $2000.
Sujeto a una garantía de $3000 a depositarse mediante cheque o fianza, prestarle 2100 lámparas de aquellas que todavía están en inventario, pero no se usan en los eventos electorales admi-nistrados por la CEE. La Comisión de Primarias del Partido Demócrata tendría que comprar e instalar las baterías a las lámparas. No obstante, que dichas lámparas tienen al presente un valor residual, en caso de pérdida o daño, la Comisión las repondrá a razón de $10 cada una. Apéndice del Escrito de Ape-lación, pág. 19.
Según consta en la minuta de dicha reunión, el funcio-nario aclaró que “si bien está en disposición de ofrecer su colaboración a la Comisión de Primarias en todo aquello que la ley permita, no tiene jurisdicción en este proceso de reorganización”. Apéndice del Escrito de Apelación, pág. 19.
*53De los autos del caso no surge que las determinaciones antes descritas del Presidente de la C.E.E. fueran informa-das ni discutidas con los Comisionados Electorales de los principales partidos locales: el Partido Independentista Puertorriqueño (en adelante P.I.P.), el Partido Nuevo Pro-gresista (en adelante P.N.P.) y el Partido Popular Democrá-tico (en adelante P.P.D.). Al enterarse —mediante la pren-sa— la Leda. Damaris B. Mangual Vélez, Comisionada Electoral del P.I.P., de la decisión del Presidente, el 31 de agosto de 1995 le cursó una carta al Hon. Juan R. Melecio en la cual solicitó que se detuviera el proceso de entrega de las listas electorales, pues tenía serias dudas legales y constitucionales sobre este proceder. A estos efectos solicitó una reunión.
Con el propósito de atender estos planteamientos, el Presidente de la C.E.E. citó a una reunión extraordinaria el 1ro de septiembre de 1995, la cual, por diversas razones, hubo que posponer hasta el 8 de septiembre. En la reunión no fue posible alcanzar unanimidad de criterio entre los tres (3) Comisionados Electorales, por lo cual —y tal como faculta la ley— el Presidente emitió la decisión de la C.E.E.(3) Dicha determinación, reducida a escrito el 11 de septiembre, reafirmó el criterio anterior del Presidente de vender unos materiales y prestar otros sujeto al depósito de una fianza. En consecuencia, ordenó la impresión y en-trega de dos (2) copias de la lista, además de la tinta y las lámparas, al Partido Demócrata.
De esta resolución, acudió el P.I.P. en recurso de revisión al Tribunal de Primera Instancia, Sala Superior de San Juan, el 12 de septiembre de 1995. Con el objetivo de que el recurso no se tornara académico, presentaron también una solicitud de paralización de la entrega de los materiales *54electorales por parte de la C.E.E. Actuando con la celeridad que ameritaba el asunto, el tribunal de instancia citó a las partes a una vista a celebrarse el día siguiente, 13 de septiembre.(4)
En la vista se permitió, sin objeción de las partes, la participación como interventores de los Comisionados Electorales del P.N.P. y P.P.D., además de los dos (2) candi-datos a la presidencia del Partido Demócrata de Puerto Rico.(5) Cada parte tuvo la oportunidad de presentar sus argumentos, tras lo cual la controversia quedó sometida. Tal como anunció al concluir la vista, el tribunal resolvió al día siguiente. Mediante una sentencia se denegó la revi-sión y se dejó en libertad al Presidente de la C.E.E. para entregar los materiales.
El P.I.P. acude ante este Tribunal mediante un recurso de apelación y solicita que revoquemos al tribunal de ins-tancia y ordenemos al Presidente de la C.E.E. que se abs-tenga de entregar los materiales que la sentencia permitió.
Por la naturaleza de la controversia, concedimos a todas las partes un corto término para expresarse en cuanto al recurso del P.I.P.(6) Estas han comparecido. Con el beneficio de todas las posiciones, se acepta la apelación presentada y, al amparo de la Regla 54 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI, se confirma el dictamen re-currido sin ulteriores procedimientos.
*55En sustancia, son dos (2) los planteamientos del P.I.P. El primero es el concerniente a la venta de las listas, actua-ción que reclaman que está vedada por la Ley Electoral de Puerto Rico y por el ordenamiento constitucional. En se-gundo lugar, alegan que la decisión del Presidente de la C.E.E., que autorizó la venta y el préstamo de materiales, constituye una utilización de fondos públicos en un proceso de reorganización interna de un partido nacional de Esta-dos Unidos. Aunque el primer planteamiento se limita a la entrega de las listas, su discusión debe preceder, pues una adjudicación favorable a los apelantes haría innecesario dilucidar la controversia de las listas a nivel constitucional.
A. La posición del P.I.P. descansa primordialmente en dos (2) artículos de la Ley Electoral de Puerto Rico. Los Arts. 1.011(A)(n) y 1.016 (16 L.P.R.A. secs. 3007(A)(n) y 3016) disponen respectivamente, en lo pertinente:

See. 3007. Facultades y deberes del Presidente y los Vicepresi-dentes

(n) A excepción del Registro Electoral, tarjetas de identifica-ción electoral, papeletas electorales y hojas de cotejo a usarse en una elección, el Presidente podrá vender a cualquier persona, entidad, organización o grupo, sujeto a las disposiciones de este Subtítulo, los impresos que prepare o mande a imprimir la Comisión. La Comisión fijará por reglamento el precio de venta de tales materiales y la cantidad que por tal concepto se obtuviere, engrosará a los fondos operacionales de la Comisión.

See. 3016. Documentos de la Comisión

Salvo que otra cosa se disponga en este Subtítulo, todos los récords, escritos, documentos, archivos y materiales de la Co-misión serán considerados como documentos públicos y podrán ser examinados por cualquier Comisionado o persona interesada. No obstante lo dispuesto, y salvo lo que más ade-lante se dispone para las papeletas de muestra o modelo, la Comisión no suministrará o proveerá a persona alguna copias del Registro Electoral o de las tarjetas de identificación electoral, papeletas, actas de escrutinio o las hojas de cotejo oficiales *56que hayan de utilizarse en una elección. Las peticiones de ins-cripción serán consideradas documento privado y solamente po-drán solicitar copias de las mismas el inscrito o su represen-tante, los Comisionados Electorales, la Comisión Estatal de Elecciones y sus organismos oficiales o cualquier Tribunal de Justicia que en el desempeño de sus funciones a tenor con las disposiciones de este Subtítulo lo requiera.
Los Comisionados Electorales tendrán derecho a solicitar co-pia de los documentos de la Comisión y éstos se expedirán libre de costo y dentro de los diez (10) días siguientes a la solicitud.
En su sentencia y tras examinar la Ley Electoral de Puerto Rico, el ilustrado Tribunal de Primera Instancia distinguió entre las listas electorales que el Presidente de la C.E.E. determinó vender y el Registro Electoral, cuya venta se prohíbe por la ley. Su criterio estuvo basado en las definiciones y disposiciones del ordenamiento electoral. Aunque es cierto que la Ley Electoral de Puerto Rico uti-liza variados términos para referirse a las listas que la C.E.E. está llamada a confeccionar, un examen del conte-nido y descripción que se da a cada uno hace claro que no se trata de una simple y única lista de nombres.
El Art. 1.003 contiene la siguiente definición en su in-ciso (52), 16 L.P.R.A. see. 3003(52):
(52) “Registro General de Electores” significará el récord pre-parado por la Comisión Estatal de Elecciones del total de elec-tores que se han inscrito en el Estado Libre Asociado de Puerto Rico para fines electorales. Dicho récord consiste de las peticio-nes de inscripción, tarjetas de identificación electoral y de la grabación mecánica o electrónica, micrografía, microfichas u otra forma de compilación de los datos contenidos en dichas peticiones.
El Art. 2.012 (16 L.P.R.A. sec. 3062), por su parte, or-dena a la C.E.E. la preparación de un “Registro del Cuerpo Electoral de Puerto Rico”. Dispone el artículo:

See. 3062. Registro del Cuerpo Electoral

La Comisión organizará un Registro del Cuerpo Electoral de Puerto Rico contentivo de todas las inscripciones de los *57electores. Dicho Registro deberá mantenerse en forma tal que pueda determinarse, veraz y prontamente, la información rela-cionada con las peticiones de inscripción consignadas en el mismo, así como toda otra información relacionada necesaria para la implementación de este Subtítulo.
Los datos contenidos en el Registro se mantendrán, en todo momento, actualizados en cuanto a circunstancias modificato-rias de cualquier inscripción.
Todas las listas de electores con derecho a votar en una elec-ción se prepararán tomando como base tal Registro.
Si un elector dejare de votar en una elección general su nom-bre será excluido de las listas electorales.
Disponiéndose que, la Comisión mantendrá aparte, en un lu-gar seguro y bajo su custodia no menos de una (1) reproducción fiel y exacta del Registro del Cuerpo Electoral, debiendo reali-zar continuamente las modificaciones que fueren necesarias para actualizar el mismo.
Sin lugar a dudas el “Registro General de Electores” y el “Registro del Cuerpo Electoral de Puerto Rico” son esencialmente la misma cosa. Este Registro Electoral, como en adelante lo denominamos, se trata de un registro o expediente primario contentivo de toda la información relacionada con la inscripción de un elector en Puerto Rico. Tiene el carácter de un expediente e incluye las peticiones de inscripción, las llamadas tarjetas electorales, además de otras formas de compilación de los datos contenidos en las peticiones. Las peticiones de inscripción, a su vez, contienen la siguiente información personal del peticionario: (a) su nombre y apellidos, paterno y materno; (b) nombre del padre y de la madre; (c) sexo, color de ojos y estatura; (d) lugar de nacimiento, que indique el municipio; (e) fecha de nacimiento; (f) si es ciudadano de Estados Unidos; (g) estado civil y, de ser casado, el nombre y los apellidos legales de su cónyuge; (h) domicilio; (i) dirección postal; (j) su firma o marca, o la de la persona que lo haga a su ruego, si éste no sabe firmar o no puede hacerlo; (k) copia del acta de *58nacimiento. Art. 2.007 (16 L.P.R.A. sec. 3057). Resulta ob-vio el interés público del legislador al querer proteger esta información personal de cada elector prohibiendo la venta del Registro Electoral.
De otro lado, nos parece razonable que la C.E.E., al mismo tiempo que como custodio posee un expediente de toda la información personal relacionada con cada elector, tenga disponible además un listado más sencillo con el propósito de ser utilizado en la mecánica de los procesos electorales. La distinción es clara en el Art. 2.012, supra, en cuanto dispone que: "Todas las listas de electores con derecho a votar en una elección se prepararán tomando como base [el Registro Electoral].”(7) El contenido limitado de estas listas se presenta en varias disposiciones de la Ley Electoral de Puerto Rico, tal como el Art. 2.013 (16 L.P.R.A. see. 3063), el cual habla en términos de un “registro general de electores inscritos” (distinto al Registro Electoral discutido previamente), que “contendrá los nombres, apellidos y número de tarjeta de identificación de todas las personas inscritas, así como el precinto y unidad electoral al cual pertenece cada una de ellas”. Este registro de electores es, a su vez, similar a lo que la ley define como “Lista Final” en su Art. 1.003(21), 16 L.P.R.A. sec. 3003(21), el cual dispone un listado de los electores inscritos en determinada unidad electoral. En ambos casos, se trata de listas de electores que contienen una información relacionada al nombre, el número de tarjeta electoral, el precinto y la uni-dad del elector. Las listas no sirven para identificar la afiliación política de los electores.
Aunque estas listas contengan información como la dirección del elector, esto no significa que su entrega infringe el derecho a la intimidad de los electores.(8) Vistos *59en conjunto los Art. 1.011(A)(n) y 1.016, supra, la Ley Electoral de Puerto Rico considera sus documentos como públi-cos, con excepción de aquellos relacionados con el historial personal de cada elector (Registro Electoral y tarjetas de identificación) o los que atañen a la seguridad y secretivi-dad del proceso electoral (papeletas, actas de escrutinio y las hojas de cotejos oficiales). En el caso del Registro, éste no puede ser público, pues contiene las peticiones de ins-cripción de los electores, las cuales la ley considera expre-samente un documento privado.
Además, son varias las instancias en que la Ley Electoral de Puerto Rico dispone la difusión pública de las listas de votantes en el contexto del proceso electoral. Tal es el caso cuando se excluyen personas del Registro Electoral(9) o cuando se brinda la oportunidad a cualquier persona de poder recusar a un elector.(10) Respecto a la se-*60gunda situación, nuestro esquema electoral no atribuye de forma exclusiva a los partidos políticos de Puerto Rico la potestad de recusar, sino que permite a personas particu-lares hacerlo. Resulta evidente que el ejercicio efectivo de esta prerrogativa está condicionado a que la C.E.E. haga pública las listas.
Las listas que el Presidente de la C.E.E. autorizó vender al Partido Demócrata son similares a las que el Art. 5.013 (16 L.P.R.A. sec. 3212a) ordena a la C.E.E. entregar a cada partido político local con sesenta (60) días de anticipación a las elecciones generales y que son ampliamente distribui-das en los procesos electorales. No se trata, como alega la parte apelante, de la venta del Registro Electoral con el historial personal de cada elector, que está vedada por la Ley Electoral de Puerto Rico. Por lo tanto, fue correcta la determinación del tribunal de instancia al desestimar el planteamiento de ilegalidad de la venta.
Resta examinar si la venta de dichas listas, en unión al préstamo de materiales electorales acordado con el Partido Demócrata, constituye una “utilización de fondos públicos” que vulnere, por lo tanto, la prohibición de la Ley Núm. 91, supra.
B. En ocasiones previas hemos tenido la oportunidad de examinar la legislación que regula la celebración de prima-rias presidenciales por parte de partidos afiliados a los par-tidos políticos de Estados Unidos y su relación con el Art. VI, Sec. 9 de nuestra Constitución, en el cual se provee: “Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funciona-miento de las instituciones del Estado, y en todo caso por autoridad de ley.” Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 369.
Mediante la Ley Núm. 102 de 24 de junio de 1977 *61(16 L.P.R.A. sec. 1301 et seq.) la Asamblea Legislativa adoptó la primera Ley de Primarias Presidenciales Compulsorias. En P.S.P. v. E.L.A., supra, pasamos juicio sobre la constitucionalidad de una asignación de fondos he-cha al amparo del estatuto. Mediante una interpretación particular de nuestra función adjudicativa en lo que co-rresponde al concepto “fines públicos” de la citada See. 9, decidimos que era inconstitucional el uso de fondos y de propiedades públicas para las elecciones internas de un grupo de ciudadanos afiliados a un partido de Estados Unidos. Sostuvimos que la “entidad favorecida con la asig-nación de fondos en este caso no es un partido político puertorriqueño ni sirve o complementa, dentro de los cri-terios discutidos, un fin gubernamental”. íd., pág. 611. En la opinión se expresó, además, que dicha asignación de fon-dos por parte de la Asamblea Legislativa está relacionada directamente con la decisión sobre el destino político final de Puerto Rico; esta actuación infringe la Sec. 19 del Art. II de la Constitución, L.P.R.A., Tomo 1, en la cual, sobre tales asuntos, se hizo una clara reserva de poder a El Pueblo.
Como resultado de esta decisión, la Legislatura aprobó una nueva ley, la Ley Núm. 6 de 24 de septiembre de 1979 (16 L.P.R.A. see. 1321 et seq.), la cual ha sido subsiguien-temente enmendada. Dicho estatuto introdujo cambios sustanciales en el ordenamiento de las primarias presiden-ciales y, en particular, se incluyó una expresión sobre la intención legislativa en la cual se negaba que la celebra-ción de las primarias presidenciales pudiese interpretarse para propósito alguno indicador de cuál es la preferencia del pueblo en cuanto al status político.
En P.I.P. v. E.L.A., 109 D.P.R. 403 (1980), se trajo ante la consideración del Tribunal la nueva ley de 1979. El tribunal de instancia había declarado inconstitucional la asig-nación de fondos públicos para las primarias presidencia-les de 1980. Al considerar la controversia, este Tribunal se dividió de tal manera que no hubo mayoría para declarar *62la inconstitucionalidad de la medida. Art. V, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1. En consecuencia, la sentencia de instancia quedó revocada y la asignación de fondos recu-peró su carácter constitucional.
No es hasta P.I.P. v. C.E.E., supra, que volvimos a expresarnos mediante una opinión mayoritaria. Allí tomamos conocimiento de los cambios realizados en la ley de 1979 y reexaminamos la interpretación del alcance del poder de adjudicación del Tribunal en cuanto al concepto “fines públicos” realizada en P.S.P. v. E.L.A., supra, pág. 598. Decidimos que al interpretar la citada See. 9 nuestras facultades no son “ ‘más amplias que las simplemente derivables de nuestro sistema de separación de poderes’ ”. P.I.P. v. C.E.E., supra, pág. 610. Aunque la determinación inicial que tomen el Poder Legislativo y el Poder Ejecutivo sobre lo que es un fin público es revisable por los tribunales, “en el desempeño normal de nuestras funciones revisoras bajo el sistema de separación de poderes ... debemos actuar con prudencia y deferencia a la voluntad legislativa, siempre que la misma esté enmarcada dentro del esquema constitucional y aunque como magistrados discrepemos personalmente de la bondad de los actos legislativos”. Id., pág. 611. En ese contexto y en cuanto a dicho asunto, concluimos que al considerar la reglamentación del proceso de sufragio para las primarias presidenciales, un fin público, “la Legislatura hizo una determinación válida al amparo de sus poderes constitucionales”. Id., pág. 619.
El caso de epígrafe se da a la luz de la Ley de Primarias Presidenciales Compulsorias aprobada en 1979 y sostenida como constitucional en 1988. La particularidad de la con-troversia descansa en que no está bajo discusión el proceso mismo de primarias presidenciales, sino la reorganización o las elecciones internas de los partidos afiliados. Hasta muy recientemente, la Asamblea Legislativa no había to-cado lo referente a los procesos electorales de reorganiza-ción interna de los partidos políticos nacionales de Estados *63Unidos. Con la aprobación de la Ley Núm. 91, supra, la cual enmienda el Art. 34 de la Ley de Primarias Presiden-ciales Compulsorias, 16 L.P.R.A. see. 1353, se intentó dar forma a este proceso.
A partir de la adopción de dicha ley, todo partido nacional de Estados Unidos o partido político afiliado "deberá celebrar primarias de reorganización interna con la más amplia oportunidad de participación electoral”. 16 L.P.R.A. see. 1353. A tales efectos, la ley dispone la celebración de estas elecciones internas dentro de un período restringido de tiempo.(11) Esta medida legislativa no constituye, sin embargo, un esfuerzo aislado. Se hace muy claro en la Exposición de Motivos —1995 Leyes de Puerto Rico 416— y en el texto de la ley que el proceso primarista de reorganización interna se exige en función de la posterior celebración de las primarias presidenciales. De este modo, el legislador quizo democratizar y garantizar la más amplia participación posible en los procesos de reorganización interna “como requisito previo” para que estos partidos puedan acogerse al uso de fondos públicos en las Primarias Presidenciales.
El P.I.P. alega que la venta y el préstamo de materiales electorales para el proceso de reorganización interna del Partido Demócrata vulnera la doctrina establecida en la jurisprudencia antes reseñada, en cuanto es una actuación contraria al mandato constitucional de la See. 9, Art. VI, Const. E.L.A., supra. No es necesario, sin embargo, entrar a discutir dicho planteamiento. La propia Ley Núm. 91, supra, atiende el asunto y dispone que en el proceso de reor-ganización interna “no se utilizará fondos públicos”. Pro-cede interpretar la disposición estatutaria.
En primer lugar, contrario a lo que alega el P.I.P, la *64Ley Num. 91, supra, no prohíbe la venta de las listas elec-torales ni de los potes de tinta, ni el préstamo de las lámparas. Esta disposición sólo dispone que, en el proceso de reorganización interna, “no se utilizará fondos públicos”. Esto significa que en estos procesos la C.E.E. no puede proveer en forma gratuita a los partidos nacionales fondos o materiales públicos para llevar a cabo la reorga-nización interna.
Por otro lado, una lectura de la extensa Exposición de Motivos de la Ley Núm. 91, supra, y del debate legislativo del proyecto que posteriormente se convirtió en ley, nos ha convencido, al igual que al tribunal de instancia, de que al aprobar la anterior disposición la intención legislativa no fue impedir que se vendan al costo a los partidos afiliados las listas electorales ni los potes de tinta, ni que se presten las lámparas.
Además, adviértase que no se alega la existencia de una asignación de fondos para los partidos en proceso de reorganización ni una asignación particular a la C.E.E. para atender estos procesos. El argumento es que las gestiones propias de preparar las listas para la venta y su entrega, junto a los demás materiales, consume un esfuerzo y tiempo traducible en una pérdida de fondos públicos. Tal interpretación de la prohibición contenida en la legislación obvia el interés que también tiene la Asamblea Legislativa en que estos procesos de reorganización se celebren de manera ordenada. En particular, la prohibición no priva a los partidos del beneficio que legítimamente puedan derivar de la experiencia y del conocimiento que —en procesos electorales— tenga el Presidente de la C.E.E. De hecho, la propia Ley Electoral de Puerto Rico le impone como deber al Presidente colaborar en lo posible en estos procesos.

*65
Sec. 3007. Facultades y deberes del Presidente y los Vicepresi-dentes

A— El Presidente será el oficial ejecutivo de la Comisión y será responsable por llevar a cabo y supervisar los procesos electorales dentro de un ambiente de absoluta pureza e imparcialidad. En el desempeño de tal encomienda tendrá los poderes, atribuciones y prerrogativas inherentes al cargo, in-cluyendo sin que se entienda como una limitación, las siguien-tes:
(m) Dirigir, supervisar y efectuar, a petición de un partido político afiliado, principal o agrupación de ciudadanos recono-cida por un partido nacional, cualquier procedimiento de elec-ción interna con arreglo a las determinaciones y reglas estable-cidas para tal procedimiento en los reglamentos del peticionario, siempre que tales determinaciones y reglas garan-ticen la plena participación de los afiliados del peticionario y la pureza de los procedimientos que inspiran este Subtítulo. Nin-gún [organismo] político de los aquí descritos podrá acogerse al beneficio de esta disposición más de una vez cada cuatrienio. Art. 1.011(A)(m), supra.
Es en este contexto que el Partido Demócrata solicitó al Presidente, y no a la C.E.E., la venta y el préstamo garan-tizado de determinados materiales electorales. Es preciso señalar que el Presidente no accedió a todo lo solicitado y que, en lo que sí accedió, lo hizo de forma condicionada. Por un lado, el precio de venta de las listas y los potes de tinta fue acordado de manera que se pagaran los costos incurri-dos por la C.E.E. Esto no ha sido cuestionado por el P.I.P.(12) En el caso de las lámparas, su préstamo se realizó sujeto al depósito de una fianza, por lo que se garantizó que en caso de pérdida o daños los fondos públicos tampoco se verían afectados.
El Presidente de la C.E.E. ejerció su discreción al interpretar el alcance de su obligación de colaborar a la luz del Art. 1.011(A)(m) de la Ley Electoral de Puerto Rico, supra. Además, los materiales electorales en cuestión son útiles para la realización del proceso de elecciones internas *66del Partido Demócrata, proceso que este partido realiza al amparo de la Ley de Primarias Presidenciales Compul-sorias. De hecho, tanto el Partido Demócrata como el Par-tido Republicano tendrán acceso a copias de las listas para la celebración de las primarias presidenciales el año próximo. En este sentido, reiteramos que las interpretacio-nes que las agencias hagan de sus propias facultades me-recen gran deferencia si son razonables y compatibles con su propósito legislativo. Colón v. Méndez, Depto. Recursos Naturales, 130 D.P.R. 433 (1992).
Enfatizamos que la solicitud de las listas, los potes de tinta y las lámparas no las hace cualquier particular á la C.E.E. Se trata de una petición formal de un partido polí-tico afiliado inscrito conforme a la Ley de Primarias Presi-denciales Compulsorias, hecha al Presidente de la C.E.E. para que brinde cooperación al primero en su proceso de reorganización al amparo del deber que le impone la Ley Electoral de Puerto Rico.
En conclusión, la venta de las listas electorales, los po-tes de tinta y el préstamo garantizado de las lámparas no constituye una utilización de fondos públicos tal como pro-híbe la Ley de Primarias Presidenciales Compulsorias.
Por todo lo antes expuesto, procede confirmar la senten-cia recurrida.

Se dictará la sentencia correspondiente.

Los Jueces Asociados Señores Negrón García y Rebollo López emitieron opiniones disidentes. La Juez Asociado Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri no intervinieron.
— O —

(1) Dicha agrupación es un partido político afiliado según define el Art. 2(n) de la Ley de Primarias Presidenciales Compulsorias, 16 L.P.R.A. sec. 1322(n).


(2) Resolución del Presidente de la Comisión Estatal de Elecciones (en adelante C.E.E.) de 24 de agosto de 1995, Apéndice del Escrito de Apelación, pág. 17.


(3) Aunque los Comisionados Electorales del Partido Nuevo Progresista (en ade-lante P.N.P) y del Partido Popular Democrático (en adelante P.P.D.) coincidieron con el Presidente, la Comisión Estatal de Elecciones (en adelante C.E.E.) toma sus de-terminaciones por unanimidad. Ausente ésta, el Presidente decide la cuestión. Art. 1.031 (16 L.P.R.A. see. 3031).


(4) Nada dispuso en torno a la paralización de la entrega, pues la representación legal de la C.E.E. informó que ésta no se llevaría a cabo antes de celebrarse la vista. Sin embargo, al celebrarse la vista y, en corte abierta, el tribunal ordenó a la C.E.E. que se abstuviera de entregar los materiales antes de que la sentencia fuera notificada.


(5) Estos son Carlos Romero Barceló y Celeste Benitez.


(6) El recurso fue presentado ante este Tribunal el viernes 15 de septiembre de 1995. El mismo día concedimos a las partes hasta el martes 19 de septiembre de 1995 para exponer sus respectivas posiciones.


(7) Véase, además, el Art. 7.004 (16 L.P.R.A. see. 3304).


(8) Valga apuntar que, en sus señalamientos de errores, el P.I.P. no alegó ante nos que la entrega de las listas constituía una violación del derecho constitucional a *59la intimidad de los electores y, menos aún, que tuviese una acción legitimada para reclamar en nombre de terceros.


(9) Art. 2.015 (16 L.P.R.A. see. 3065):
“Cada seis (6) meses la Comisión deberá publicar listas contentivas de las in-clusiones, exclusiones, transferencias y reubicaciones de carácter firme que se operen en el Registro. En dichas listas deberá consignarse el nombre, dirección y número electoral de cada persona comprendida en la misma. En adición, la lista de exclusio-nes especificará la razón que motivó cada una de ellas. Estas listas se exhibirán al público en el lugar que la Comisión determine por reglamento y se entregará, además copia de las mismas a los Comisionados Electorales y a los organismos directivos centrales de los partidos políticos.” (Enfasis suplido.)


(10) Art. 2.019 (16 L.P.R.A. see. 3069):
“Dentro de los sesenta (60) días siguientes a la fecha en que cada precinto haya finalizado oficialmente los procesos y trabajos de la inscripción general, la Comisión remitirá, con acuse de recibo a los organismos directivos centrales de cada partido político, dos (2) listas completas de todos los electores que hubieran presentado en dicho precinto sus correspondientes peticiones de inscripción, indicando su nombre, edad, dirección, nombre de sus padres y cualquier otra información que la Comisión estimare pertinente.
“Los partidos políticos podrán radicar ante la Comisión Local cualquier acción de recusación de peticiones de inscripción que estimaren procedente, en cualquier momento y hasta los treinta (30) días siguientes a la fecha de recibo de las listas aquí indicadas.
“Dentro del término dispuesto para el envío de las listas de referencia a los partidos políticos, se remitirán copias de éstas a las Comisiones Locales para que éstas, de inmediato, las expongan a la vista pública en su lugar habitual de reunión.
*60“Cualquier persona del precinto que reúna las condiciones para ser elector po-drá recusar la petición de inscripción de una persona que aparezca en dichas listas.” (Énfasis suplido.)


(11) El proceso deberá realizarse no antes de veinticuatro (24) meses, previo a la fecha de las primarias presidenciales, y no más tarde del 31 de octubre del año que antecede al año cuando se celebre la nominación de candidatos a la presidencia y vicepresidencia de Estados Unidos.


(12) Véase Sentencia, Apéndice del Escrito de Apelación, pág. 98.